DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-24 are pending and are examined below.
Specification
3.	The abstract of the disclosure is objected to because it is not concise and is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claims recite a power system that generates at least one of direct electrical energy and thermal energy comprising: at least one vessel; a reaction mixture comprising reactants comprising: a) at least one source of nascent H2O; b) at least one source of atomic hydrogen; c) at least one of a conductor and a conductive matrix to allow a current to permeate the reaction mixture to initiate a reaction to produce reaction products comprising a plasma…”. The reaction initiated that produces a plasma is allegedly due to catalysis from “hydrinos” comprised in the reactants (see, e.g. the present Abstract). Paragraph 396 of the instant specification: “The present disclosure is also directed to other reactors for producing increased binding energy claimed reaction which produces a plasma and ultimately generates direct electrical energy and thermal energy allegedly requires “hydrinos”; see at least the abstract and pages 22, 25, 43, 44, and 45. 
 “Hydrinos” and used repeatedly (at least 200 times), in applicant’s specification, and are defined many places including in the abstract and (see tge on page 20, lines 1-5 (duplicated below), as “reactants that produce or form lower-energy state hydrogen or hydrinos are also used interchangeably when referring to the reaction mixture that performs the catalysis of H to H states or hydrino states having energy levels given by Eqs. (1) and (3)”.
Specification paragraph 353:
In the present disclosure the terms such as hydrino reaction, H catalysis, H catalysis reaction, catalysis when referring to hydrogen, the reaction of hydrogen to form hydrinos, and hydrino formation reaction all refer to the reaction such as that of Eqs. (15-18)) of a catalyst defined by Eq. (14) with atomic H to form states of hydrogen having energy levels given by Eqs. (10) and (12). The corresponding terms such as hydrino reactants, hydrino reaction mixture, catalyst mixture, reactants for hydrino formation, reactants that produce or form lower-energy state hydrogen or hydrinos are also used interchangeably when referring to the reaction mixture that performs the catalysis of H to H states or hydrino states having energy levels given by Eqs. (10) and (12). 
The Abstract recites “A molten metal fuel to plasma to electricity power source that provides at least one of electrical and thermal power comprising (i) at least one reaction cell for the catalysis of atomic hydrogen to form hydrinos, (ii) a chemical fuel mixture comprising at least two components chosen from: a source of H2O catalyst or H2O catalyst; a source of atomic hydrogen or atomic hydrogen; reactants to form the source of H2O catalyst or H2O catalyst and a source of atomic hydrogen or atomic hydrino reaction and an energy gain due to forming hydrinos to form a brilliant-light emitting plasma".  
Therefore, although the claimsdo not specifically refer to hydrinos as reactants, the “hydrinos” are inextricable from the claims as interpreted in light of the specification.  As such, they are drawn to a power system in which, according to Applicant, a reaction involving hydrino formation is a necessary step for energy generation. The hydrino reactant(s) are disclosed to produce a hydrogen species that is asserted to exist in a state below the conventionally accepted “ground state”, in which n equals 1.  The lowest possible energy state in which a hydrogen atom may exist is where n equals 1, according to accepted science.  The number n may also take values greater than 1, but not below it.  See MPEP §2107.01.  See the appendix was incorporated from the Office Action of 2/28/2011 pertaining to U.S. Patent Application No. 12/153613 by Examiner Steven Kalafut. The Appendix applies directly to the presently claimed invention which requires a reaction involving hydrinos and which is drawn to a power system which generates one of direct electrical and thermal energy from the reaction which produces hydrinos. It is emphasized that Endnote 1 of the Appendix shows that Schrödinger’s wave equation mandates that the value of n, has values of 1, 2, 3, and so on, and Endnote 5 shows that fractional values of n are also impermissible in light of the Uncertainty Principle.  The fourth full paragraph on page 19-14 of Bethe & Salpeter’s Quantum Mechanics of One- and Two- Electron Atoms (Plenum Publishing Corporation, New York, 1977) states that the “ground state” of hydrogen has n equaling 1.  When hydrogen atoms are combined with other atoms to form a molecule, the shared electrons would likewise exhibit a minimum energy level.  It is clear from the foregoing that fractional values for n cannot exist according to conventional scientific theories. For these reasons the claimed invention is inoperative 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not enable one of ordinary skill in the art to make or use a power system that generates at least one of electrical energy and thermal energy using a source of atomic hydrogen and a source of nascent  H2O as reactants wherein the combination of the at least one vessel, at least one conductor or conductive matrix, at least one source of atomic hydrogen, at least one source of nascent H2O, at least one set of electrodes, a source of electrical power, a reloading system, at least one system to regenerate initial reactants from reaction products, at least one plasma dynamic converter or at least one photovoltaic converter initiate reaction which produces a plasma and converts the plasma into electrical energy or thermal energy, in that it would require undue experimentation to do so. 
Factors to be considered in determining whether a disclosure would require undue experimentation include (i) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  These are set out in in re Wands, 858F. 2d 
(1) The Quantity of Experimentation Necessary
The instant drawings, and the accompanying discussion in the instant specification, describe a power system. Operating the system would entail finding the appropriate parameters of operating the system; that is, each of the parameters, including but not limited to the composition of the source of atomic hydrogen, the composition of the source of nascent H2O, composition of the conductor or conductive matrix, and amount of electrical power delivered needs to be determined in order to initiate a reaction to produce the claimed plasma. The present claims recite “at least one source of atomic hydrogen”, “at least one source of nascent H2O” and “at least one set of electrodes to confine the reaction mixture”.  The broadest claims recite no specific limitations as to what the “source of nascent H2O” is, what the “source of atomic hydrogen” is, or how the electrodes “confine the reaction mixture”.  
(2) The Amount of Direction or Guidance Presented
The Applicant asserts that the reaction initiated that produces a plasma is allegedly due to catalysis from “hydrinos” comprised in the reactants.  The instant specification states: “The present disclosure is also directed to other reactors for producing increased binding energy hydrogen species and compounds of the present disclosure, such as dihydrino molecules and hydrino hydride compounds. Further products of the catalysis are power and optionally plasma and light depending on the cell type.” The specification is replete with descriptions of the claimed system and its function which make it clear that the reaction initiated by the conductor which produces a plasma and ultimately generates direct electrical energy and thermal energy allegedly requires “hydrinos”; see at least pages 22, 25, 43, 44, and 45. While the reliance on hydrinos in a system cannot be enabled due to the lack of acceptance of their existence by the scientific community, the lack of enablement also spurs from the presently recited elements.
2O…are required to be present with atomic hydrogen to catalyze the process.” It recites “the nascent H2O molecule (not hydrogen bonded in solid, liquid, or gaseous state) may serve as a catalyst (Eqs. (44-47)).” 
The specification also describes numerous reactions which include hydrogen and/or H2O as a product or a reactant. Applicant does not explain how a reaction of reactants which are necessarily liquid, solid, or gas can produce an H2O molecule that is also in a liquid, solid, or gaseous state, but free of hydrogen bonding. Put another way, Applicant does not describe if specific conditions are required to produce water which is not hydrogen-bonded, especially when some reactions are described as taking place in an aqueous solution. Further, Applicant provides insufficient direction regarding whether the numerous reactions are thermodynamically or kinetically favorable. 
Further discussion in section III. Chemical Reactor, purports to show how reactants may be generated by providing a lengthy list of chemical species that undergo reversible reactions to produce H2O (Tables 4, 5, pages 52-61), and are presumably capable of being regenerated, but do not connect how these processes can result in the system generating a net energy gain. 
 (3) The Existence of Working Examples
The specification includes few details on forming power systems with different structures as there is no experimental section.  It is unclear what reaction is occurring. It can’t be determined what 2O breaks down into atomic hydrogen, then it is no longer a source of nascent H2O.
No description is made regarding if the intensity of the plasma was verified by a comparison to an absolute calibration. Further, no information is provided regarding the efficiency of the solar cell/panel, or if any correction to the measurement accounted for solar cell/panel efficiency. Applicant further discusses that the optical power of the plasma was confirmed by measurement with a spectrometer, wherein the light was input into the spectrometer by a fiber optic cable. While Applicant corrects this measurement for “separation distance”, the diameter of the fiber, crucial to understanding the intensity of light captured by the spectrometer, does not seem to be accommodated. 
Therefore, insufficient guidance is provided to enable a skilled artisan to determine the nature of the chemical reaction which may or may not be occurring in Applicant’s system.
(4) The Nature of the Invention
The alleged existence of hydrinos is considered by Applicant to be foundational in the function of the claimed system. The source of the plasma produced by the claimed reaction of the claimed reactant mixture, according to Applicant, is from the production of hydrinos. No other description of the production of plasma is provided. Regardless, the claimed power system requires, among other things, a source of nascent H2O and atomic hydrogen which react to produce a plasma. A skilled artisan could not determine what sources function to produce the reactants based on the disclosure without undue experimentation. 
The scientific community has held the belief for decades that hydrinos (and thus hydrino reactants) do not exist because hydrogen cannot exist below the “ground state” (n = 1).  (See the reasoning presented hereinbefore with respect to the rejection under 35 U.S.C. §101 for inoperability.)  Accordingly, the nature of the invention is such that it would be startling if it were operative, thus requiring greater detail than that found in the above-mentioned parts of the specification for one of ordinary skill in the art to make and use the claimed invention without undue experimentation. Applicant himself points out that the Mills theory predicts the existence of a previously unknown form of matter: hydrogen atoms and molecules having electrons of lower energy than the conventional 
 (5) The State of the Prior Art; (6) The Relative Skill of Those in the Art; (7) The Predictability or Unpredictability of the Art
US Patent 9,994,450 discusses hydrinos in a similar way to that of the instant disclosure, but does not recite the necessity of a source of nascent H2O and atomic hydrogen for the production of a plasma. There appears to be no other prior art showing hydrogen with a quantum number below 1, or even any prior art which would suggest that hydrogen with a quantum number below 1 could even exist in theory.  Applicant himself points out that the Mills theory predicts the existence of a previously unknown form of matter:  hydrogen atoms and molecules having electrons of lower energy than the conventional “ground state”, where each energy level corresponds to a fractional principal quantum number. Thus other than the Applicant, there appears to be no prior art which verifies the existence of so called hydrinos. 
It would be most unpredictable that the hydrogen atom could exist below the “ground state” (n=1), or be present in a compound at such a state.  It would also be unpredictable that energy could be extracted from hydrogen atoms in transforming them into such a state.  See the reasoning presented hereinbefore with respect to the rejection under 35 USC §101 for inoperability and the attached Appendix.
(8) The Breadth of the Claims
The claims recite a reaction mixture comprising a source of nascent H2O and a source of atomic hydrogen, those sources capable of producing a plasma based on the permeation of a current. The sources may be solid, liquid, or gases. They may be neutral molecules or ionic counter-ions. They may be a chemical compound complexed with water. A conductor or conductive matrix is required, which may be one of myriad metals. A source of electrical power is required, which can function in DC, AC, or mixed 
The plasma capable of generated by the reaction of the sources of the claims imply the presence of at least one hydrogen species presently called a “hydrino”. Due to the hereinbefore shown reasons for the inoperability pertaining to a catalyst to produce a hydrino atom, which for reasons stated above, cannot exist, the claims would not be enabled.
Considering all of the above factors, one skilled in the art could not make and/or use the claimed invention without undue experimentation, with the expectation of impossible results.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 23, and 24, each claim requires: ”a) at least one source of catalyst or a catalyst comprising nascent H.sub.2O; b) at least one source of H.sub.2O or H.sub.2O; c) at least one source of atomic hydrogen or atomic hydrogen; and d) a molten metal; at least one molten metal injection system comprising a molten metal reservoir and an electromagnetic pump; at least one additional reactants injection system, wherein the additional reactants comprise: a) at least one source of catalyst or a catalyst comprising nascent H.sub.2O; b) at least one source of H.sub.2O or H.sub.2O, and c) at least one source of atomic hydrogen or atomic hydrogen”
These limitations are indefinite, because it is unclear how the reactant source relates to the additional reactant source.  For example, the reactant source only requires one reactant source for each reactant, but claims “at least one”.  Likewise for the additional source.  According to the wording of the claims, the reactant source and additional source must be different features, but at present, the both meet the same structure which renders the metes and bounds unclear.  Correction is required.
Claims 2-21 are rejected as being dependent upon a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721